Citation Nr: 1300661	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  99-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of an injury to the left clavicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to January 1978 and from June 1979 to June 1983.  

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 Order, the Court endorsed an April 2012 Joint Motion for Remand; vacated the portion of a July 2011 Board decision that, in pertinent part, denied entitlement to service connection for residuals of an injury to the left clavicle; and remanded the matter for compliance with the instructions in the Joint Motion.  

The matter of claim for service connection for residuals of an injury to the left clavicle initially came before the Board on appeal from a September 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claim.  In March 2001, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  In December 2001 and February 2009, the Board remanded the matter for additional development prior to the July 2011 decision denying the Veteran's claim.

The July 2011 Board decision also awarded a 10 percent disability rating, but no higher, for residuals of a laceration wound to the right knee joint.  As the April 2012 Order and Joint Motion show that this issue was dismissed by the Court, the Board need not address it further. 

The issue of entitlement to service connection for a right shoulder disorder has been raised by the evidence of record.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the Court's April 2012 order and the discussion in the April 2012 Joint Motion, a remand is necessary in this case in order to provide the Veteran with an adequate VA examination of any current left shoulder and/or left clavicle disorder and to obtain a responsive etiological opinion given in consideration of the Veteran's complete medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see generally 38 U.S.C.A. § 5103A(d) (West 2002 and Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that he currently suffers from residuals of an injury to his left clavicle in service.  Specifically, he alleges that he dislocated his left collarbone, or clavicle, during a physical altercation in Berlin, Germany, in either 1974, as alleged in statements dated January 2002 and March 2011, or in 1976, as alleged in his statement dated January 1996.  He further contends that the service treatment records present in the claims folder showing a right shoulder injury dated from September 1974 are in error, and that his complaint in September 1974 concerned his left shoulder.

Records from July 1975 show that the Veteran reported right shoulder pain at a Joint Unit Aid Station in New York after a fight.  On this date, the Veteran also reported a history of injury to the same area in September 1974.  Fracture was ruled out by x-ray dated July 1975.  However, records dated from June 1980 show that the Veteran complained of left shoulder pain, as well as neck, low back, and bilateral lower extremity pain, following a motor vehicle accident in service.  He also dislocated his left wrist in an earlier motor vehicle accident in April 1980.

On remand, the Veteran should be scheduled for an additional VA examination, as the VA examination reports and/or medical opinions from March 1996, October 2004, January 2005, June 2008, June 2009, and December 2010 are not sufficient upon which to base a decision with regard to this claim.  See Barr, 21 Vet. App. at 312.  Specifically, on remand, the examiner should identify all left clavicle and shoulder diagnoses that are substantiated by the medical evidence of record, explicitly addressing all diagnoses currently listed in the record, including mild degenerative joint disease of the left acromioclavicular joint, a possible history of sternoclavicular dislocation with shooting pain on motion, and mild deformity over the medial aspect of the left clavicle.  38 C.F.R. § 4.2; Stefl, 21 Vet. App. at 123.  

The examiner should also determine whether any diagnosed left clavicle or shoulder disorder is a residual of an in-service left shoulder and/or clavicle injury, or otherwise related to the Veteran's military service, including the right shoulder injuries in September 1974 and July 1975, treatment for left shoulder pain in June 1975, the April 1980 motor vehicle accident, and/or the June 1980 motor vehicle accident.  See Stefl, 21 Vet. App. at 123; Green, 1 Vet. App. at 124.

Lastly, as there is medical evidence of record linking the Veteran's shoulder symptoms to his neck pain in both his service treatment records and post-service treatment records, the examiner should also provide an opinion as to whether any diagnosed left clavicle or shoulder disorder is related to his service-connected degenerative disc disease of the cervical spine, as well as his degenerative joint and disc disease of the lumbar spine, and residuals of a left wrist dislocation with carpal tunnel syndrome.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4); see also Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  Accordingly, the Veteran should also be provided with notice of the elements needed to substantiate a claim for service connection on a secondary basis.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.310.  

Additionally, as the record shows that the Veteran receives regular orthopedic treatment from several private physicians, he should be given another opportunity to submit any relevant private treatment records that he would like VA to consider, or to provide VA with the necessary identifying information and authorization to obtain the records on his behalf.  See 38 U.S.C.A. §  5103A(b); 38 C.F.R. 
§ 3.159(c)(1).

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for symptoms or complaints of a left shoulder or left clavicle disorder, from the VA Medical Center in Augusta, Georgia, dated since April 2008, and from the VA Medical Center in Dublin, Georgia, dated since January 2011.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice on the issue of entitlement to service connection for a left clavicle or left shoulder disorder as secondary to one or more of his service-connected disabilities.  See 38 U.S.C.A. § 5103(a), 38 C.F.R. §§ 3.159(b), 3.310.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records, showing treatment for symptoms or complaints of a left shoulder or left clavicle disorder, from the VA Medical Center in Augusta, Georgia, dated since April 2008, and from the VA Medical Center in Dublin, Georgia, dated since January 2011.

3.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for any additional private medical care providers that have provided treatment for any left clavicle or left shoulder disorder that have not already been requested and/or associated with the claims folder. 

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  

All development efforts should be associated with the claims file.

4.  Thereafter, schedule the Veteran for an appropriate VA examination of his left shoulder and left clavicle.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished.  

The examiner should provide the following requested information:

(a) Identify all left clavicle and shoulder diagnoses that are substantiated by the medical evidence of record.  In determining whether any diagnosis is warranted, the examiner should explicitly address all diagnoses or assessments currently listed in the record, including mild degenerative joint disease of the left acromioclavicular joint, a possible history of sternoclavicular dislocation with shooting pain on motion, and mild deformity over the medial aspect of the left clavicle.  

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left shoulder or left clavicle disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the right shoulder injuries in September 1974 and July 1975, treatment for left shoulder pain in June 1975, the April 1980 motor vehicle accident, and/or the June 1980 motor vehicle accident.

(c) Determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left shoulder or left clavicle disorder was (i) proximately due to or (ii) aggravated by the Veteran's service-connected degenerative disc disease of the cervical spine, degenerative joint and disc disease of the lumbar spine, and/or residuals of a left wrist dislocation with carpal tunnel syndrome.  

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue, or because of some other reason.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the specific medical findings that led to the conclusions reached.

5.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


